Citation Nr: 1333946	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for a bilateral knee disability and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

The Veteran was denied entitlement to service connection for bilateral knee disability in a June 2000 rating decision because the evidence failed to show that his currently diagnosed arthralgia of the knees was related to his active service.  The Veteran did not appeal the June 2000 rating decision.

According to a copy of the December 2008 rating decision on appeal and the Statement of the Case issued to the Veteran in July 2010, documentation added to the record after the June 200 rating decision includes a claim to reopen received in July 2008, another statement from the Veteran received in September 2008, an RO letter sent to the Veteran in September 2008 informing him of the evidence necessary to substantiate his claim, VA outpatient records dated June 15, 1999, and July 15, 2008, and a notice of disagreement received from the Veteran in April 2009.  None of the foregoing documents are currently of record.  Moreover, the Veteran reportedly submitted a substantive appeal in response to the Statement of the Case, but the substantive appeal is not of record.

Although the RO informed the Veteran that his substantive appeal was missing and requested him to resubmit it, the record does not reflect that the RO informed the Veteran of the other missing documents or made any attempt to reconstruct the record.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send a letter to the Veteran and his representative informing them of the evidence necessary to substantiate the Veteran's claim to reopen and his entitlement to service connection for bilateral knee disability, the evidence and information that the Veteran should submit, and the evidence that VA will attempt to obtain on his behalf.  The letter should also request the Veteran and his representative to resubmit, if they are able to do so, copies of the previously submitted statements from the Veteran referenced above.  

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the issue on appeal, to include the VA outpatient records referenced in the Statement of the Case.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

